The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 30, 2014

                           Nos. 04-13-00834-CR & 04-13-00835-CR

                                       Albert NICOLAS,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                               Trial Court Nos. B93-6 & B93-7
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
        In the interest of the efficient administration of the court’s docket, we order Appeal Nos.
04-13-00834-cR and 13-00835-CR consolidated. The parties must file motions, briefs, and other
pleadings as if the appeals were one but put both appeal numbers in the style of the case.
However, a record must be filed in each appeal, the record in each case will remain separate and,
if supplementation of the record becomes necessary, the supplemental material must be filed in
the appeal to which it applies. The cases must be argued together in one brief, as in a single
appeal, and if oral argument is requested and granted, the entire case must be argued as a single
appeal, with the total time limit for each party equal to the ordinary time limit for a party in a
single appeal. The court will dispose of both appeals in the same judgment, opinion, and
mandate.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court